DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN201811521213.3, filed on December 12, 2018.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-6, 9-15, 18-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The independent claims 1, 10, 19 recite “extracting a question feature expression of a question and an answer feature expression of an answer with respect to the question, the question and the answer being represented in a form of text; determining a measurement of textual quality of the answer based on the answer feature expression; determining a measurement of correlation on semantics between the question and the answer based on the question feature expression and the answer feature expression;  and determining a quality score of the answer with respect to the question based on the measurement of textual quality and the measurement of correlation.”

	This judicial exception is not integrated into a practical application. In particular, claims 1, 10, and 19 recite the additional elements of “processor” and “memory” as per the independent claims. For example, in p. 26, lines 3-12 and lines 20-30 of the as filed specification, there is a description of using a general purpose computing environment or computing device as recited in p.20, lines 1-3. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of using a computer is noted as a generalized architecture as a computing system as noted. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Further, the additional limitation in the claims noted above are directed towards insignificant solution activity. The claims are not patent eligible. 
	With respect to claim 2, 11, 20 the claim relates to dividing the answer into a plurality of textual items and determining the measurement of textual quality by weighting the feature elements of the answer feature expression with the importance. This relates to a mind breaking down an answer into parts assigning weights to judge the importance of features in the answer. No additional limitations are present. With respect to claim 3 and 12 the claim relates to determining a set of item-level correlations 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-7, 10-16, 19-20 is/are rejected under 35 U.S.C. 102(a)(2) as being taught by Oh et al. (EP 2819031).
Regarding claim 1, 10, 19, Oh teaches a method for evaluating quality of an answer, comprising: extracting a question feature expression of a question and an answer feature expression of an answer with respect to the question (see [0009], where a question analyzing unit 86, responsive to reception of a question sentence from service utilizing terminal 44, for performing predetermined grammatical analysis of the question sentence and outputting pieces of information (part of speech, conjugation, dependency structure and the like) necessary for generating features, for each word or term included in the question sentence; a candidate retrieving unit 82, responsive to reception of a question sentence from service utilizing terminal 44, for searching and extracting a prescribed number of (for example, 300) answer candidates to the question from corpus storage 48; and an answer candidate storage 84 for storing the prescribed number of candidates output from candidate retrieving unit 82 with grammatical information thereof.” and see [0011], where “a feature vector generating unit 88 for generating feature vectors based on the combination of information output from question analyzing unit 86 (eg. question feature expression) and each of the answer candidates (eg. answer feature expression) stored in answer candidate storage 84, and for applying the feature vectors to SVMs 46”)
the question and the answer being represented in a form of text; (see [0006], where “The system receives a non-factoid question transmitted from a service utilizing terminal 44 capable of text communication such as a portable telephone, an answering unit 40 selects several sentences considered to be highly probable answers from among the huge number of sentences stored in the corpus storage 48, and the selected sentences are returned as an answer list 50”)
determining a measurement of textual quality of the answer based on the answer feature expression;  (see [0011], where “a basic function of SVMs 46 is to mathematically find a hyper plane for classifying objects to two classes…the SVMs can also output a distance from the hyper plane to the point defined by an input. The distance (eg. textual quality) is considered to represent appropriateness of an answer”)
determining a measurement of correlation on semantics between the question and the answer based on the question feature expression and the answer feature expression; (see [0011], where “a basic function of SVMs 46 is to mathematically find a hyper plane for classifying objects to two classes and to output the results as positive/negative polarity information.”, and see [0021], where the polarity is used to measure of degree of agreement or correlation between the question and answer candidates: “evaluation class polarities may include information indicating whether or not the evaluation class polarity of a phrase in the question agrees with the evaluation class polarity of a phrase in the answer candidate.”)
and determining a quality score of the answer with respect to the question based on the measurement of textual quality and the measurement of correlation (see [0011], where “The distance (eg. textual quality)  is considered to represent appropriateness of an answer and, therefore, answer ranker unit 90 uses a combination of the distance and the polarity information (eg. measurement of correlation) output from SVMs 46 as a score of the answer candidate.”)
As to claims 10 and 19, electronic device 10 and CRM claim 12 and method claim 1 are related in the steps of claim 1 method, with each claimed element's function corresponding to the claimed CRM step. Accordingly claims 10 and 19 are similarly rejected under the same rationale as applied above with respect to method claim. Furthermore, Oh teaches a processor and a memory (see [0096], CPU and memory), configured to store and execute one or more computer programs ([0098]).

Regarding claims 2, 11, and 20, where Oh teaches dividing the answer into a plurality of textual items, the answer feature expression comprising feature elements corresponding to the plurality of textual items, wherein, determining the measurement of textual quality comprises: determining an importance of each textual item in context of the answer; (see [0007], where “generating, as features (eg. feature elements) to be used for training SVMs 46, training data including preselected various combinations of statistical information related to syntax and flags (eg. textual items) indicating whether an answer to each QA is a correct answer (eg. appropriateness of answer) to the question;”)
and determining the measurement of textual quality by weighting the feature elements of the answer feature expression with the importance (see [0011], where “applying the feature vectors to SVMs 46; and an answer ranker unit 90 applying the feature vectors given from feature vector generating unit 88 (eg. textual items) to the combinations of the question sentence and each of the answer candidates and, based on the results eventually output from SVMs 46, ranking each of the answers stored in answer candidate storage”…“a basic function of SVMs 46 is to mathematically find a hyper plane for classifying objects to two classes…the SVMs can also output a distance from the hyper plane to the point defined by an input. The distance (eg. textual quality) is considered to represent appropriateness of an answer”)

Regarding claim 3 and 12, Oh teaches determining the measurement of correlation comprises: determining a set of item-level correlations between the answer and the question on a level of textual item based on the answer feature expression and the question feature expression, (see [0021], where the polarity is used to measure of degree of agreement or correlation between the question and answer candidates: “evaluation class polarities may include information indicating whether or not the evaluation class polarity of a phrase in the question agrees with the evaluation class polarity of a phrase in the answer candidate.”; see [0061], where the correlation is between a question and answer: “the word polarities are determined by dictionary-look-up of a word polarity orientation lexicon prepared in advance…These features identify associations between the polarity of words in a question and that in a correct answer.” and [0060], where the polarity is evaluated at the item-level for words and phrases and applied as tags to the set of question and answer feature vectors in [0077]: “Evaluating unit 228 evaluates the pieces of information output from question analyzing unit 226, adds tags indicating a range of evaluation phrase and its polarity to the question, and applies the result to feature vector generating unit 232”)
the set of item-level correlations comprising elements arranged in rows and columns, each element being configured to indicate a correlation between a textual item of the answer and a textual item of the question; (see [0061], where “word polarities are determined by dictionary-look-up of a word polarity orientation lexicon prepared in advance” and as a dictionary the structure contains rows and columns, and see where these word polarities…These features identify associations between the polarity of words in a question and that in a correct answer.”)
and weighting the answer feature expression and the question feature expression using the set of item-level correlations to determine the measurement of correlation (see [0011], where “a basic function of SVMs 46 is to mathematically find a hyper plane for classifying objects to two classes and to output the results as positive/negative polarity information.” based on the evaluation analysis of polarity at word-level)

Regarding claim 4 and 13, Oh teaches wherein weighting the answer feature expression and the question feature expression comprises: 
generating a first subset of significant correlations of the question with respect to the answer and a second subset of significant correlations of the answer with respect to the question (see [0061], where “word polarities are determined by dictionary-look-up of a word polarity orientation lexicon prepared in advance” with respect to both question and answer, and see [0062], where a set of word polarity n-grams (eg. subset of correlations) are determined in an evaluation analysis for  word polarity: “n-grams are obtained by converting all nouns in MSA1 n-grams into their word polarities through dictionary look-up.”)
by selecting an element having a higher value than a predetermined threshold row by row and column by column, from the set of item-level correlations; (see [0063], where “word polarities are coupled with semantic word classes” that are defined as “semantically similar words…constructed using the noun clustering technique” in [0052]. The noun clustering technique selects semantic class of each noun in a sentence: “For each noun n, EM clustering estimates a probability distribution over hidden variables representing semantic classes (eg. threshold determines semantic class). From this distribution, a class c attaining c=argmax c*p(c*|n) is assigned to each noun n.” [0053]) 
(see [0063], where in question and answer expressions “word polarities are coupled with semantic word classes (eg. set of significant correlations) so that the classifier can identify meaningful combinations of both. By way of example, a word with a negative polarity and having the semantic class of "condition" may represent an "undesirable condition." As a result, the classifier learns correlation between words expressing negative conditions and their connection to questions asking about diseases”; see [0061], where “as a result of training, the polarities of words in the selected answer more likely come to have the same polarities of words in a question”)
and linking the question feature expression weighted and the answer feature expression weighted to obtain the measurement of correlation (see [0054], where “SWC is for reflecting association (eg. linking) between a word in the question and a word in an answer candidate. Assume that the training data contains a question having a word of specific semantic class and an answer candidate having a word of the specific semantic class and that the relation between them is positive (that is, the answer candidate represents a correct answer to the question). If a word of the same class as the question in the training data exists in a question, if other conditions are equal, the SVMs will select an answer candidate having a word of the same semantic class as the specific semantic class among the answers in the training data as the answer to the question.”)

Regarding claim 5 and 14, Oh teaches generating the first subset of significant correlations and the second subset of significant correlations comprises: 
generating the first subset of significant correlations and the second subset of significant correlations by performing maximum pooling on the set of item-level correlations row by row and column by column. (see [0053], where “Dependency relations frequencies were obtained from the corpus of 600-million sentences. Model parameters p(n|c), p(<v, r>|c) and p(c) were estimated using the EM algorithm. By this technique, 5.5 million nouns were successfully clustered into 500 classes.” The noun clustering technique selects semantic class of each noun in a sentence, where the nouns make up the columns and each sentence is a row: “For each noun n, EM clustering estimates a probability distribution over hidden variables representing semantic classes (eg. threshold determines semantic class). From this distribution, a class c attaining c=argmax c*p(c*|n) is assigned to each noun n. (eg. maximum pooling on set)” [0053])

Regarding claim 6 and 15, Oh teaches wherein the answer is comprised in a sequence comprising a plurality of ordered answers with respect to the question, (0079 “Answer ranker unit 234 sorts the combinations in descending order in accordance with the scores and pts a prescribed number of combinations higher in rank in accordance with the scores, and thereby generates answer list 174.”)
and determining the quality score comprises: determining a candidate quality score based on the measurement of textual quality and the measurement of correlation; (see [0011], where “The distance (eg. textual quality)  is considered to represent appropriateness of an answer and, therefore, answer ranker unit 90 uses a combination of the distance and the polarity information (eg. measurement of correlation) output from SVMs 46 as a score of the answer candidate. (eg. candidate quality score)”)
obtaining a reference quality score of an answer ranked before the answer comprised in the sequence; (see [0075], where “Receiving the question, candidate retrieving unit 222 retrieves 300 answer candidates higher in rank (eg. ranked reference quality scores) as highly probable answer candidates from among huge number of sentences stored in corpus storage 178, and outputs these to answer candidate storage 224”) 
 (see [0025], where “answer selecting means for outputting, based on the scores calculated by the scoring means for the combinations of the question and each of the answer candidates stored in the answer candidates (eg. reference quality scores), an answer candidate having the highest probability of a correct answer to the question (eg. probability of converting the reference to candidate) as an answer to the question.”)
and determining the quality score based on the candidate quality score and the probability determined. (see [0011], where “an answer ranker unit 90 applying the feature vectors given from feature vector generating unit 88 to the combinations of the question sentence and each of the answer candidates and, based on the results eventually output from SVMs 46, ranking each of the answers stored in answer candidate storage 84 (eg. by reference quality scores), and outputting a prescribed number of answer candidates higher in rank as an answer list 50…answer ranker unit 90 uses a combination of the distance and the polarity information output from SVMs 46 as a score (eg. candidate quality score) of the answer candidate.” and the answer candidates quality score as an answer to the question is based on the candidate quality score and having the highest probability of a correct answer based on the ranked reference quality scores of the answer candidates)

Regarding claim 7 and 16, Oh teaches determining the quality score using a trained conditional random field (CRF) model.  (see [0011], for the candidate quality score “answer ranker unit 90 uses a combination of the distance and the polarity information output from SVMs 46 as a score” that is used along with probability to determine quality score, and the polarity information retrieved using a CRF model for sentiment classification (see NPL 3, in [0016] and referenced in [0061])) 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8-9, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al., further in view of Ma et al. (CN 107330130).
Regarding claim 8 and 17, Oh teaches extracting the question feature expression and the answer feature expression. Oh does not teach extracting the question and answer feature expressions using separate LSTM models. Ma teaches extracting the question feature expression using a first long-short term memory (LSTM) model trained; (see [0012-13], “Step 1. Perform feature extraction on the question (eg. question feature expression) through the first LSTM neural network tensor model (LNTN) to obtain the results of customer question segmentation q1, q2, ..., qm, and use the first LSTM neural network tensor model to segment the customer question into words The results of q1, q2, ..., qm are encoded as vector c; Among them, qm represents the vector corresponding to the mth word of the customer question;”)
and extracting the answer feature expression using a second LSTM model trained, (see [0014-0015], “Step 2. Perform feature extraction on customer service replies (eg. question feature expression) through the second LSTM neural network tensor model to obtain the results a1, a2, ..., an of the customer service reply word segmentation, and use the second LSTM neural network tensor model to segment the customer service reply results. a1, a2, ..., an is encoded as a vector r; ​Among them, an represents the vector corresponding to the nth word of the customer service reply;”)
the second LSTM model being different from the first LSTM model.  (see [0081], where “the present invention uses two sets of LSTMs with different weights to map the question and the answer respectively, and the final hidden layer output is the mapping output of the LSTM model, which is also the sentence vector representation of the question or answer.”)
Oh and Ma are combinable because they both disclose a method for evaluating a stored answer to a question. Therefore it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the extraction of question and answer feature expressions laid out in Oh with Ma’s LSTM neural networks. One would be motivated to do because the LSTMs can be used to “extract the features of questions and replies, and solves the problems of memory of long-term and short-term dependencies in sentences” (see Ma, [0041]).

Regarding claim 9 and 18, Oh teaches extracting the question feature expression and the answer feature expression in the form of vectors (see [0011], feature vector generating unit 88). Oh does not teach extracting feature expressions from the vectorized expressions.
obtaining a first vectorized expression of the question and a second vectorized expression of the answer; (see [0067], “Take qm or an as the input of the LSTM neural network tensor model, and output the sentence vector of the customer question or customer service reply through the memory unit operation of the LSTM neural network tensor model, that is, the vector c and the vector r;”)
extracting the question feature expression based on the first vectorized expression;  and extracting the answer feature expression based on the second vectorized expression. (see [0084] “Each word of the question and answer sentences is input into the LSTM in sequence, and the feature vector representation (eg. first and second vectorized output from LSTM) of the question and answer is obtained.”, see also [0006], where “the convolutional neural tensor network (CNTN) model in the prior art uses a convolutional network for feature extraction of questions and answers respectively, and then calculates the similarity score through a tensor layer for the features of the question-answer pair (eg. question and answer feature pair based from vectorized output)”)
Oh and Ma are combinable because they both disclose a method for evaluating a stored answer to a question. Therefore it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the extraction of question and answer feature expressions laid out in Oh with Ma’s vector output from the LSTM. One would be motivated to do because vectors enable automatic feature extraction which allows the model to be more widely applicable (see Ma, [0042]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARVAJNA KALVA whose telephone number is (571) 272-4692. The examiner can normally be reached on Monday - Friday 9 to 6. Examiner interviews are available via telephone, in person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARVAJNA KALVA whose telephone number is (571)272-4692. The examiner can normally be reached Monday - Friday 9 AM to 5 PM.
/SARVAJNA KALVA/               Examiner, Art Unit 2659     

/PIERRE LOUIS DESIR/               Supervisory Patent Examiner, Art Unit 2659